Citation Nr: 0728560	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-383 78A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2006; a transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his psoriasis is worse than 
contemplated under his current rating evaluation.  Therefore, 
he argues that a higher rating is warranted.  The Board 
determines that a remand is necessary for additional 
development of the record.

Initially, the Board notes that at his June 2007 hearing, the 
veteran indicated that photographs were made of his skin 
disorder when he received treatment at the VA Medical Center 
(VAMC) in Bay Pines.  Although records from the Fort Myers 
VAMC dated from November 2003 to February 2004 and from the 
Bay Pines VAMC dated from June 2005 to May 2006 are contained 
in the record, no photographs are associated with the claims 
file.  Further, the most recent VA treatment records are 
dated in May 2006.  Therefore, the Board finds that a remand 
is necessary so that requests may be made for any 
outstanding, relevant VA treatment records, to include any 
photographs and any records dated from May 2006 to the 
present.

Additionally, another VA examination is necessary to 
determine the current nature and severity of the veteran's 
psoriasis.  The Board notes that the veteran was afforded a 
VA examination in March 2004.  However, the report of the VA 
examiner did not address the specific criteria used in 
evaluating ratings for psoriasis under VA regulations.  
Therefore, the Board determines that a remand is necessary to 
afford the veteran a contemporaneous examination.

Accordingly, the case is REMANDED for the following action:

1.	Any additional treatment records from 
the Fort Myers or Bay Pines VAMC should 
be obtained, to include any photographs 
of the veteran's skin disorder and any 
records of treatment dated from May 
2006 to the present.

2.	The veteran should be afforded another 
VA examination to ascertain the current 
nature and severity of his psoriasis.  
The examiner should review the claims 
file, to include any additional records 
obtained and should note in his report 
that the file was reviewed.  The 
examiner is requested to quantify the 
severity of the veteran's psoriasis in 
terms of the rating criteria under 38 
C.F.R. § 4.118, Diagnostic Code 7816, 
i.e., the percentage of the entire body 
affected by psoriasis, the percentage 
of exposed areas of the body affected 
by psoriasis, and the total duration of 
systemic therapy with corticosteroids 
or immunosuppressants, whether 
intermittent or constant in the past 
twelve months.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2006).

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

